UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8254


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CHRISTOPHER REGINALD HINES,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Graham C. Mullen,
Senior District Judge. (3:03-cr-00218-GCM-2; 3:07-cv-00361-GCM)


Submitted:   June 1, 2010                   Decided:   June 7, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Reginald Hines, Appellant Pro Se.     Amy Elizabeth
Ray,   Assistant  United   States   Attorney, Asheville,  North
Carolina; Michael E. Savage, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Christopher     Reginald         Hines    seeks        to     appeal     the

district court’s orders denying relief on his 28 U.S.C.A. § 2255

(West     Supp.     2009)      motion       and    denying          his     motions    for

reconsideration.         The orders are not appealable unless a circuit

justice    or    judge    issues   a    certificate       of    appealability.             28

U.S.C. § 2253(c)(1) (2006).             A certificate of appealability will

not    issue    absent    “a   substantial        showing      of    the    denial    of    a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating         that    reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El     v.   Cockrell,       537      U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.            We have independently reviewed the record

and    conclude    that   Hines    has      not   made    the       requisite   showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We also deny Hines’ request for bail.                      We dispense

with oral argument because the facts and legal contentions are



                                            2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                               DISMISSED




                                    3